Cooley, J.
The notice to quit, on which this case turned in the court below, we think was sufficient.
The holding in the case was from half month to half month, with rent payable in advance. The half month expired at the middle and at the end of the month. The receipts for rent were sometimes expressed to be, to the last day of the month, and sometimes to the first of the month; the one day or the other being used indiscriminately. The notice to quit required the surrender of the premises May 1st, and the objection made to it is, that it should ■ have required the surrender April 30th. We do not think the error, if there was one, was material. The' period for which rent was due, expired at midnight of the 30th, and the lessee could not be required to leave until that day was fully completed. There is no doubt the notice should not extend into another half month (Woodrow v. Michael 13 Mich. 187), but the objection that the day named for surrender of the premises was the day on which the lessor should have possession rather than the day which was the last the lessee was entitle to occupy, is too nice and technieal. The notice gave the party necessary information, and was intended to terminate the tenancy at the proper time. Nothing more should be required.
The judgment should be reversed with costs and a new trial ordered.
The other Justices concurred.